Exhibit 10.27

 

Summary of Employment Arrangement with Jeffrey Mueller, President / General
Manager – Consumer Power

 

1.       Term – Employment at will, beginning November 13, 2017

 

2.       Compensation - $370,000 annually. Salary is eligible for review in 2019
in accordance with Generac’s normal policies.

 

3.       Executive Management Incentive Program (EMIP) – Employee is eligible to
participate in the EMIP with target bonus of 50% of salary and opportunity to
earn up to 125% of base salary annually.

 

4.       Long-Term Incentive Compensation (LTIP) – Employee is eligible to
participate in Generac’s LTIP.

 

5.       Sign-On Equity Grant – On November 13, 2017, employee received an
aggregate amount of $500,000 of Company common stock determined by fair market
value at time of grant. All shares are subject to the Company’s Equity Incentive
Plan.

 

6.       Benefits – Employee is eligible for the Generac benefits plan on the
same terms as other employees.

 

7.       Vacation – Vacation will accrue in accordance with the Company's
practices.

 

8.       Relocation – Moving expenses, temporary living accommodations and
associated fees covered.